Citation Nr: 1045243	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-18 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disability, to 
include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 
1954.

These matters come before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In 
that decision, the RO denied entitlement to service connection 
for bilateral hearing loss, tinnitus, and asthma.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

The issue of entitlement to service connection for a 
bilateral ankle disability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

In November 2010, the Vice Chairman of the Board granted a motion 
to advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is not the result of an 
in-service disease or injury.

2.  The Veteran's tinnitus is not the result of an in-service 
disease or injury.
3.  The Veteran's lung disability is not the result of an in-
service disease or injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2010). 

2.  The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.303. 

3.  The criteria for service connection for a lung disability are 
not met.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in December 2007, the RO 
notified the Veteran of the evidence needed to substantiate his 
claims for service connection for bilateral hearing loss, 
tinnitus, and a lung disability.  This letter also satisfied the 
second and third elements of the duty to notify by delineating 
the evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the December 2007 letter 
complied with this requirement.  

The Veteran has substantiated his status as a Veteran.  He was 
notified of all other elements of the Dingess notice, including 
the disability-rating and effective-date elements of his claim, 
in the December 2007 letter.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody, and that VA will provide 
a medical examination or obtain an opinion when necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained some of the identified post-service VA treatment 
records and all of the identified post-service private medical 
records.  In addition, he was afforded a VA examination bilateral 
hearing loss and tinnitus.

VA attempted to obtain the Veteran's service treatment records 
from the National Personnel Records Center (NPRC).  NPRC 
responded that the records were destroyed in a fire at that 
location in 1973.  Therefore, VA determined that any further 
efforts to obtain such records would be futile.  38 C.F.R. 
§ 3.159(c)(2) (2010). 
 
Destruction of service treatment records does not create a 
heightened benefit of the doubt, but only a heightened duty on 
the part of VA to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing the claim, and to 
explain its decision.  Cromer v. Nicholson, 19 Vet App 215 
(2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

Where service treatment records are missing, VA also has a duty 
to search alternate sources of service records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The service department has 
not suggested alternate sources of records, but VA did ask the 
Veteran for copies of any records in his possession and provided 
him with a Request for Information Needed to Reconstruct Medical 
Data form (NA Form 13055).  

The Veteran did not indicate that he had any service treatment 
records in his possession.  The Veteran submitted a completed NA 
Form 13055, however he only provided a general range of dates 
when he allegedly received treatment in service for bilateral 
hearing loss and tinnitus (1952-1954).  VA contacted the Veteran 
to obtain a more specific range of dates and he clarified that he 
did not receive any in-service treatment that would be documented 
for the disabilities at issue.  Therefore, VA has no further duty 
to assist in obtaining any available service treatment records.  

The Veteran testified during the September 2010 hearing and his 
VA treatment records reveal that he was treated for a fungal 
lesion in the lungs in 1975 at the VA Medical Center in 
Lexington, Kentucky (VAMC Lexington).  VA attempted to obtain 
treatment records from VAMC Lexington, however no records of 
treatment at that facility could be located and VA determined 
that any further efforts to obtain such records would be futile.  
38 C.F.R. § 3.159(c)(2).
VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon, 20 Vet. App. at 83.  

The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon, 
20 Vet. App. at 83.   There must; however, be sufficient evidence 
of such a relationship to trigger VA's duty to provide an 
examination or obtain a medical opinion.  Waters v. Shinseki, 601 
F.3d 1274 (Fed. Cir. 2010). 

The Veteran was not afforded a VA examination for a lung 
disability.  As discussed below, there is no competent evidence 
that the Veteran's current lung disability may be related to a 
disease or injury in service.  He has not reported any in-service 
treatment for lung problems or a continuity of symptomatology, 
and there is no other evidence that the Veteran's current lung 
disability may be related to service.  A VA examination is 
therefore not necessary.  See McLendon, 20 Vet. App. at 83.

Analysis
 
Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Bilateral Hearing Loss and Tinnitus

Hearing loss is considered to be a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition thresholds 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

A June 2008 VA examination report reveals that the Veteran has 
been diagnosed as having bilateral hearing loss as defined by VA 
and tinnitus.  38 C.F.R. § 3.385.  Furthermore, the Veteran has 
reported on several occasions that he was exposed to loud noises 
associated with military weaponry without the use of hearing 
protection while serving in Korea.

The Veteran's DD 214 indicates that he served in Korea with H/S 
Company, 73rd Tank Battalion and that his military occupational 
specialty (MOS) involved tank related duties.  The Veteran is 
competent to report in-service noise exposure and his reports are 
consistent with the circumstances of his service.  See Jandreau, 
492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Therefore, in-
service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.303(a) (each disabling condition for which a 
Veteran seeks service connection must be considered on the basis 
of the places, types, and circumstances of his service, as shown 
by the evidence).  Thus, there is evidence of current bilateral 
hearing loss and tinnitus and in-service noise exposure.

With regard to the etiology of the Veteran's bilateral hearing 
loss and tinnitus, the evidence indicates that they are not 
related to service.  Several decades after service, the Veteran 
reported bilateral hearing loss and tinnitus that began in 
service as well as a continuity of hearing loss and tinnitus 
symptomatology.  An October 2004 VA audiology consultation note 
reveals that he reported progressive bilateral hearing loss for 
the previous 50 years.  His December 2007 service connection 
claim (VA Form 21-526) and a May 2008 VA Report of Contact form 
(VA Form 119) show that he reported that bilateral hearing loss 
and  tinnitus began in 1953.  Furthermore, during the September 
2010 hearing he testified that he first experienced tinnitus in 
service.  

The Veteran is competent to report a continuity of hearing loss 
and tinnitus symptomatology.  See Jandreau, 492 F.3d at 1376-77; 
Buchanan, 451 F.3d at 1336.  However, his reports are 
inconsistent with other statements made as to the onset of his 
hearing disabilities.  The October 2004 VA audiology consultation 
note indicates that he reported that he had experienced tinnitus 
for the previous "several years."  Also, during the September 
2010 hearing he testified that bilateral hearing loss began in 
1954, but later testified that it began in the 1960s (1965).  

Given the inconsistencies in the Veteran's statements as to the 
onset of his hearing symptoms, the absence of any contemporaneous 
evidence of disability in the decades after service, and the long 
history of post service noise exposure; his the Board finds that 
his statements regarding a continuity of hearing loss and 
tinnitus symptomatology are not credible.  See Buchanan, 451 F.3d 
at 1331 (the Board may find lay evidence lacks credibility due to 
inconsistent statements).

The first documented complaint of hearing problems was reported 
in a May 2003 VA ambulatory care treatment note and the first 
clinical evidence of hearing difficulties is the June 2008 VA 
examination report.  The absence of complaints of or treatment 
for bilateral hearing loss or tinnitus for decades after service 
weighs the evidence against a finding that the Veteran's 
bilateral hearing loss or tinnitus were present in service or in 
the year or years immediately after service.  Maxson v. Gober, 
230 F.3d 1330 (2000).

The June 2008 VA examination report includes an opinion that the 
issue of whether the Veteran's bilateral hearing loss was related 
to his in-service noise exposure could not be resolved without 
resort to mere speculation.  This opinion was based on the fact 
that due to the absence of the Veteran's service treatment 
records, there was no historical information on his hearing 
during enlistment or separation from service.  Also, there was no 
other audiological information located in his claims folder.

In February 2010, the audiologist who conducted the June 2008 VA 
examination re-reviewed the Veteran's claims file and opined that 
he was unable to render an opinion regarding the etiology of the 
Veteran's bilateral hearing loss or tinnitus due to the lack of 
information in his claims file concerning his hearing prior to or 
at separation from service.

The June 2008 and February 2010 opinions are adequate to the 
extent that they are accompanied by a rationale, note the 
additional evidence that would have permitted an opinion to be 
made; and are based upon the unavailability of service treatment 
records, however they constitute "non-evidence" and weigh 
neither for nor against the claim.  See Jones v. Shinseki, 
(holding that when an examiner is unable to offer an etiological 
opinion "without resort to speculation", such an opinion will 
be considered inadequate except where required information is 
missing or can no longer be obtained or current medical knowledge 
yields multiple possible etiologies with none more likely than 
not the cause of the claimed disability); Fagan v. Shinseki, 573 
F.3d 1282 (Fed. Cir. 2009).  

There is no other evidence of a relationship between the 
Veteran's bilateral hearing loss or tinnitus and service and 
neither the Veteran nor his representative have alluded to the 
existence of any such evidence.  

The Veteran has expressed his belief that the current bilateral 
hearing loss and tinnitus are related to in-service noise 
exposure.  However, there is also evidence of post-service noise 
exposure.  For example, the October 2004 VA audiology 
consultation note and June 2008 VA examination report reveal that 
the Veteran reported that he worked as a brakeman on the railroad 
for 28 years and that he was exposed to noise during that time 
without the use of hearing protection.  He also worked in a 
factory without the use of hearing protection.  It would require 
medical expertise to say that the current hearing disabilities 
are the result of service, as opposed to other possible causes.  
Hence, the Veteran's opinion on this question is not competent 
evidence.  38 C.F.R. § 3.159(a)(1),(2) (2010).
  
As the weight of the evidence reveals that the Veteran's current 
bilateral hearing loss and tinnitus are not related to service, 
the criteria for service connection have not been met and service 
connection is not warranted.  38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.303.

Lung Disability

The Veteran's medical records indicate that he has been diagnosed 
as having various lung disabilities.  For example, an August 2007 
examination report from Pulmonary Associates of Owensboro and a 
September 2009 VA primary care treatment note indicated diagnoses 
of acute bronchitis, chronic obstructive pulmonary disease 
(COPD), and dyspepsia.  Therefore, current lung disabilities have 
been demonstrated.

The Veteran has reported on several occasions that he was exposed 
to powder, dust, and fumes associated with military tanks and 
weaponry and stagnant water in bunkers while serving in Korea.  
The Veteran is competent to report such in-service exposure and 
his reports are consistent with the circumstances of his service.  
See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  
Therefore, in-service air particulate exposure is conceded.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a). 

As for the etiology of the Veteran's current lung disability, the 
weight of the evidence is against a finding that it is related to 
service.  In his December 2007 service connection claim (VA Form 
21-526), he reported that his lung disability began in 1953.  

The Veteran is competent to report in-service lung problems, but 
his report is inconsistent with other statements made concerning 
the history of his lung symptoms.  A May 1998 VA pulmonary 
consultation note indicates that he reported that he began to 
experience bronchospastic crisis in 1984.  During the September 
2010 hearing he testified that he experienced some lung problems 
upon separation from service.  However, he also testified that he 
did not experience significant lung symptoms until either the 
1960s or 1970s.  

Given the inconsistencies in the Veteran's statements, the Board 
finds that his statements regarding the onset of his lung 
symptoms are not credible.  See Buchanan, 451 F.3d at 1331.  

The first complaint of and clinical evidence of lung problems in 
the Veteran's claims file is the May 1998 VA pulmonary 
consultation note which reveals that he underwent a right upper 
lobe resection for treatment of pulmonary mycosis in 1975 at VAMC 
Lexington and that he was diagnosed as having stage II COPD and 
perennial bronchial asthma.   

There is no other evidence of a relationship between the 
Veteran's current lung disability and service and neither the 
Veteran nor his representative has alluded to the existence of 
any such evidence.  

The Veteran contends that the current lung disability is related 
to in-service exposure to stagnant water, dust, powder, and 
fumes.  However, there is also evidence that the Veteran had an 
approximately 30 year history of smoking.  It would require 
medical expertise to say that the current lung disability is the 
result of service, as opposed to other possible causes.  Hence, 
the Veteran's opinion on this question is not competent evidence.  
38 C.F.R. § 3.159(a)(1),(2).

For the foregoing reasons, the preponderance of the evidence is 
against the Veteran's claim.  The benefit-of-the-doubt doctrine 
is therefore not applicable and the claim for service connection 
for a lung disability must be denied.  See 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

38 U.S.C.A. § 1154(b)

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Competent evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 536 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran's testimony could be read as reporting involvement in 
combat.  His service in Korea during the Korean War, as noted 
above is consistent with his reports of noise exposure and fetid 
water and other contaminants.  Notwithstanding the provisions of 
38 U.S.C.A. § 1154(b), the claims for service connection for 
bilateral hearing loss, tinnitus and a lung disability fail 
because of the absence of competent and credible evidence that 
these disabilities are related to service.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a lung disability, to 
include asthma, is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


